DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 4/4/2022 has been entered. The claims 1-21 have been cancelled. The claim 22 has been amended. The claim 23 has been previously submitted. The claims 24-41 have been newly added. The claims 22-41 are pending in the current application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Asbun et al. US Patent No. 11,250,263. Although the claims at issue are not identical, they are not patentably distinct from each other because (i) the claimed zoomed ROI corresponds to the adjusted ROI in the patented claim 1, (ii) the claim limitation of determining that a number of the one or more physical objects exceeds a threshold corresponds to determining “a number of objects of interest in the first ROI exceeding a threshold” in the patent claim 1 (iii) the claim limitation of “searching for information regarding at least one object of the one or more physical objects” corresponds to “searching for information regarding the one or more physical objects in the adjusted ROI” and (iv) the claim limitation of “displaying a zoomed ROI, wherein the zoomed ROI comprises at least one of: a more detailed view of a portion of the real world scene; retrieved imagery overlaid over the real world scene; or fewer physical objects than were present in the first ROI” corresponds to displaying the adjusted ROI, wherein the adjusted ROI comprises a detailed view of a portion of the real world scene. This is because the adjusted ROI is inherently displayed in the AR view to the user when displaying the retrieved information regarding the one or more physical objects in the adjusted ROI. 
In view of the above analysis, all of the claim limitations set forth in the Claim 1 of the instant application, based on broadest reasonable interpretation, are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. US-PGPUB No. 2013/0050432 (hereinafter Perez) in view of Swaminathan et al. US-PGPUB No. 2014/0168056 (hereinafter Swaminathan); 
Mittal et al. US-PGPUB No. 10,133,342 (hereinafter Mittal); 
Tabaka et al. US-PGPUB No. 2015/0262424 (hereinafter Tabaka); 
Edge et al. US-PGPUB No. 2010/0208033 (hereinafter Edge) and Sala US-PGPUB No. 2014/0361971 (hereinafter Sala). 
Re Claim 22: 
Perez ‘432 teaches a method for providing augmented reality (AR) to a user viewing a real world scene through an AR device, comprising: 
determining a first region of interest (ROI), wherein the first ROI contains one or more physical objects currently in proximity to the user (
Perez ‘432 teaches at Paragraph 0152 that a current user focal region is determined based on the gaze vector within the current user field of view. 
Perez ‘432 teaches at FIGS. 27A-27C and Paragraph 0230-0232 determining a first region of interest (a focus region) within the field of view of the user, the ROI includes physical objects such as a lamp 1106, a wall clock 1118 and a table 1120 and a video display screen 1110. Perez teaches at Paragraph 0225 determining a zoom focal region based on the zoom setting and the current focal region….a perimeter of a user field of view determined from image data is scaled based on the zoom setting and the scaled user field of view is used for identifying which real objects can be seen via the display device and which virtual objects have target locations in the scaled user field of view). 
Perez ‘432 at least implicitly teaches the claim limitation:  
searching for information regarding at least one object of the one or more physical objects or determining that a number of the one or more physical objects exceeds a threshold (
Perez ‘432 teaches at FIGS. 27A-27C and Paragraph 0230-0232 determining a first region of interest (a focus region) within the field of view of the user, the ROI includes physical objects such as a lamp 1106, a wall clock 1118 and a table 1120 and a video display screen 1110.
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at Paragraph 0136 that one or more processors retrieve one or more images of the location from a database and uses pattern recognition to select one or more images matching image data from the one or more front facing cameras and at Paragraph 0228 that augmented content related to the one or more objects is retrieved. 
Perez ‘432 teaches at Paragraph 0215 that it is determined if any of the objects in the user’s focal region correlate to the user-specific information and at Paragraph 0217 in accordance with the description provided below in FIG. 26A, the system may highlight the laptop to induce the user to remember to take the laptop with them for the meeting and at Paragraph 0226 determining which virtual objects are to be displayed in the current focal region and their position and scale and at Paragraph 0126 that the computing system 12 may be executing an application 452 remotely for the processing unit 4, 5 for providing images of one or more virtual objects and at Paragraph 0158 that both real and virtual objects of interest may be enhanced and at Paragraph 0163-0165 that the processing unit 4, 5 receives these updates and may use sensor data on position and orientation of the user’s head to determine which virtual objects he or she is likely focusing on at the time….the virtual object may be displayed as naturally moving in and out of focus for the user accordingly). 
Due to the broadest or specific interpretations of the “or” claim limitations, Swaminathan/Mittal/Tabaka teaches one or more “or” limitations. In other words, Swaminathan/Mittal/Tabaka teaches the claim limitation:  
searching for information regarding at least one object of the one or more physical objects or determining that a number of the one or more physical objects exceeds a threshold (
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions. 
Mittal determining that a number of the one or more physical objects exceeds a threshold. Mittal teaches at FIGS. 4-5 and column 11, lines 27-67 and column 12, lines 1-3 that a plurality of AR objects associated with targets inside the ROI 305 is shown on the display 140…..the user is displayed five objects with associated AR applications….using the reduced-sized, the display 140 in FIG. 5 now only has three POIs inside the ROI….the user can further reduce the size of the ROI so that only one AR target 320 is inside the ROI 305. Mittal teaches at FIG. 3B and column 9, lines 55-65 enlarging the size of the ROI 305 to select a specific AR object 320…the gesture can involve moving the hands out to enlarge the size of the ROI.   
Tabaka teaches determining a number of flowers in the user’s focus region. 
Tabaka teaches at Paragraph 0091-0092 that method 500 includes identifying a feature of interest in a field of view associated with HMD 172….while operating the HMD, the user may focus on flowers by focusing his/her eyes on the flowers located in the garden…There may be other flowers or objects in the garden that are visible by the wearer of the HMD…The image data may be captured and the user of HMD 172 perceives features of interest 350 and 352 …features of interest 350 and 352 have been rendered along with synthetic image 354 which indicates to the user that he/she is viewing “RED LILLY”). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Swaminathan searching for AR contents with respect to the physical objects or Mittal’s determining a number of the one or more physical objects exceeds a threshold or Tabaka’s determination of the “RED LILLY” flowers in the user’s focus region out from many flowers to determine the number of real/physical objects of interest in the physical environment to the user. This is how the “or” claim limitations come into play of the trick in the claim invention. One of the ordinary skill in the art would have been motivated to selectively display the AR content related to the selectively physical objects of interest to the user without displaying AR content for the other objects that are of no interest to the user. 
 
Perez ‘432 implicitly teaches the claim limitation of displaying a zoomed ROI, wherein the zoomed ROI comprises at least one of: 
a more detailed view of a portion of the real world scene (
Perez ‘432 teaches at Paragraph 0153-0186 that a processor can control the variable focus adjuster 135 of the micro-display assembly 173 to change its focal length and hence in which focal region a virtual object appears to a user….a size of the rectangle may be adjusted based on focal distance to the point of gaze….the one or more processors of the AR system determine one or more objects of interest to a user in the current user focal region….FIGS. 26B and FIG. 26C provide examples of how a zoom function may be implemented for a virtual object and for a real object for enhancing the display view of the one or more objects. 
Perez ‘432 teaches at Paragraph 0222 that one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. 
Perez ‘432 teaches at Paragraph 0225 determining a zoom focal region based on the zoom setting and the current focal region….a perimeter of a user field of view determined from image data is scaled based on the zoom setting and the scaled user field of view is used for identifying which real objects can be seen via the display device and which virtual objects have target locations in the scaled user field of view); 
retrieved imagery overlaid over the real world scene (Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at Paragraph 0136 that one or more processors retrieve one or more images of the location from a database and uses pattern recognition to select one or more images matching image data from the one or more front facing cameras and at Paragraph 0228 that augmented content related to the one or more objects is retrieved); or 
fewer physical objects than were present in the first ROI (Perez ‘432 shows at FIG. 27C fewer objects than were present in the first ROI of FIG. 27B. 
Perez ‘432 teaches at Paragraph 0221 that the opacity filter 114 in the near-eye display device 2 is utilized to block out the objects that are outside the user’s focal region…a portion of the real-world scene which includes the objects that the user is not interested may be blocked out by the opacity filter 114 from reaching the user’s eye, so that the objects that the user intends to interact with in the user’s focal region may clearly be seen by the user and at Paragraph 0223 that based on a zoom setting, the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point). 
Due to the broadest or specific interpretations of the “or” claim limitations, Swaminathan/Mittal/Tabaka teaches one or more “or” limitations. 
However, the claim limitation of “or” may be subject to different interpretations. Due to the broadest or specific interpretations of the “or” claim limitations, Swaminathan/Mittal/Edge teaches one or more “or” limitations. 
In other words, Swaminathan/Mittal/Edge teaches the claim limitation: 
displaying a zoomed ROI, wherein the zoomed ROI comprises at least one of: 
a more detailed view of a portion of the real-world scene (
Edge teaches at Paragraph 0036 that if a user gazes at the same object for approximately 5 seconds, zoom-in action is performed. 
Mittal determining that a number of the one or more physical objects exceeds a threshold. Mittal teaches at column 8, lines 38-67 that a user can reduce or enlarge the size of the ROI based on the movement of the user’s hand….the corresponding ROI on the HMD’s display 140 can move and scale relative to the selected object’s psoition. Mittal teaches at FIGS. 4-5 and column 11, lines 27-67 and column 12, lines 1-3 that a plurality of AR objects associated with targets inside the ROI 305 is shown on the display 140…..the user is displayed five objects with associated AR applications….using the reduced-sized, the display 140 in FIG. 5 now only has three POIs inside the ROI….the user can further reduce the size of the ROI so that only one AR target 320 is inside the ROI 305. Mittal teaches at FIG. 3B and column 9, lines 55-67 and column 10, lines 1-15 enlarging the size of the ROI 305 to select a specific AR object 320…the gesture can involve moving the hands out to enlarge the size of the ROI…..the user can manipulate the AR objects inside the ROI using a subsequent user gesture….the gesture may include drawing the hands of the user apart/closer for resizing the ROI….a grab/pull gesture for zoom operations   
Swaminathan teaches at Paragraph 0072 that as a user’s gaze lingers over one of the images of one of the participants, the image of that participant can be expanded and at FIG. 8 and Paragraph 0091 that the area of interest 806 may be one or more expandable circles and the area of interest include a magnifying glass icon and at Paragraph 0094 that the size of the second object tag 808 may expand over the display 408 to increase the target size of the second object tag 808); 
retrieved imagery overlaid over the real world scene (Edge teaches at Paragraph 0036 that if a user gazes at the same object for approximately 5 seconds, zoom-in action is performed. Edge also teaches retrieving/searching from the memory 124 [Paragraph 0029] for geometrically located data 130 including the virtual items 132 (sticky note icons) assigned to the physical locations [Paragraph 0030] of at least one physical object (e.g., laptop) including wall art 114/115, monitor 128/129. 
Mittal teaches at column 9, lines 1-15 that the Qualcomm Vuforia AR platform can provide more information to the display 140 of the HMD once a user has selected a target through the use of AR. Vuforia’ computer vision functionality can recognize a variety of 2D and 3D visual targets and display AR associated with the recognized targets. 
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions); or 
fewer physical objects than were present in the first ROI (
Edge teaches at FIG. 2 and Paragraph 0036 that the user rotates a few degrees and cause the video camera to zoom or to narrow the field of view (and thus displays fewer physical objects than were present in the first ROI)….the virtual objects 132 are rendered with respect to a map and displayed to match the change in the rotational direction of the user 107. 
Mittal determining that a number of the one or more physical objects exceeds a threshold. Mittal teaches at column 8, lines 38-45 that a user can reduce or enlarge the size of the ROI based on the movement of the user’s hand. Mittal teaches at FIGS. 4-5 and column 11, lines 27-67 and column 12, lines 1-3 that a plurality of AR objects associated with targets inside the ROI 305 is shown on the display 140…..the user is displayed five objects with associated AR applications….using the reduced-sized, the display 140 in FIG. 5 now only has three POIs inside the ROI….the user can further reduce the size of the ROI so that only one AR target 320 is inside the ROI 305. Mittal teaches at FIG. 3B and column 9, lines 55-67 and column 10, lines 1-15 enlarging the size of the ROI 305 to select a specific AR object 320…the gesture can involve moving the hands out to enlarge the size of the ROI…..the user can manipulate the AR objects inside the ROI using a subsequent user gesture….the gesture may include drawing the hands of the user apart/closer for resizing the ROI….a grab/pull gesture for zoom operations). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Swaminathan’s teaching of expanding an area of interest or Mittal’s enlarging/zooming of the region of interest or Edge’s teaching of performing the zoom action if the user gazes at the same object for approximately 5 seconds into Perez ‘432 to provide a more detailed view of a portion of the real world scene and/or to overlay the retrieved AR imagery on the real world scene. This is how the “or” claim limitations come into play of the trick in the claim invention.  One of the ordinary skill in the art would have been motivated to render a more detailed AR view in response to the user’s gaze. 

However, the claim limitation of “or” may be subject to different interpretations. Sala teaches the claim limitation: 
displaying a zoomed ROI, wherein the zoomed ROI comprises at least one of: 
a more detailed view of a portion of the real world scene (
Sala teaches at FIG. 1-5 and Paragraph 0041 that the HMD device 1006 may then display a user interface object 1010 that visually enhances the appearance of the portion of the object 1002 to which the gaze 1008 is directed, for example, by displaying a magnified and/or otherwise altered view of the object or object portion…the physical text at the location of user focus is displayed in magnified form via the user interface object 1010); 
retrieved imagery overlaid over the real world scene (Sala teaches at FIG. 1-5 and Paragraph 0041 that the HMD device 1006 may then display a user interface object 1010 that visually enhances the appearance of the portion of the object 1002 to which the gaze 1008 is directed, for example, by displaying a magnified and/or otherwise altered view of the object or object portion…the physical text at the location of user focus is displayed in magnified form via the user interface object 1010); or 
fewer physical objects than were present in the first ROI (Sala teaches at FIG. 3 fewer objects than they were present in the first ROI of FIG. 1. 
Sala teaches at FIG. 1-5 and Paragraph 0041 that the HMD device 1006 may then display a user interface object 1010 that visually enhances the appearance of the portion of the object 1002 to which the gaze 1008 is directed, for example, by displaying a magnified and/or otherwise altered view of the object or object portion…the physical text at the location of user focus is displayed in magnified form via the user interface object 1010).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sala’s teaching of performing magnification of the physical object in the user focus region into Perez ‘432 to provide a more detailed view of a portion of the real world scene. This is how the “or” claim limitations come into play of the trick in the claim invention. One of the ordinary skill in the art would have been motivated to render a more detailed view in the user’s gaze/focus region. 

Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the zoomed ROI exhibits a clarity or magnification beyond capability of the AR device. 
Swaminathan/Perez ‘432 further teaches the claim limitation the zoomed ROI exhibits a clarity or magnification beyond capability of the AR device (
Swaminathan teaches at Paragraph 0072 that as a user’s gaze lingers over one of the images of one of the participants, the image of that participant can be expanded and at FIG. 8 and Paragraph 0091 that the area of interest 806 may be one or more expandable circles and the area of interest include a magnifying glass icon and at FIGS. 8-10 and Paragraph 0094 that the size of the second object tag 808 may expand over the display 408 to increase the target size of the second object tag 808. 
Perez ‘432 teaches at Paragraph 0224 that a user may select a zoom feature…an example of zoom feature is an ability to focus which is superior to normal ability such as the ability to see in-focus at 20 feet what others with normal vision can only see at 10 feet. A zoom feature may also be to see a specific distance further or closer or a multiplier of the current focal distance. 
Perez ‘432 teaches at Paragraph 0221 that a portion of the real-world scene which includes the objects that the user is not interested may be blocked out so that the objects that the user intends to interact with in the user’s focal region may clearly be seen by the user and at Paragraph 0222 that mixed reality device 2 is utilized to visually enhance the one or more objects for interaction in the user’s focal region…objects are visually enhanced by highlighting the edges of the objects….a sharp virtual outline of the edges of an object may be tracked at a focal distance the user has better focusing ability at which the object is still out of focus…one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. 
Perez ‘432 teaches at Paragraph 0153-0186 that a processor can control the variable focus adjuster 135 of the micro-display assembly 173 to change its focal length and hence in which focal region a virtual object appears to a user….a size of the rectangle may be adjusted based on focal distance to the point of gaze….the one or more processors of the AR system determine one or more objects of interest to a user in the current user focal region….FIGS. 26B and FIG. 26C provide examples of how a zoom function may be implemented for a virtual object and for a real object for enhancing the display view of the one or more objects. 
Perez ‘432 teaches at Paragraph 0222 that one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. 
Perez ‘432 teaches at Paragraph 0225 determining a zoom focal region based on the zoom setting and the current focal region….a perimeter of a user field of view determined from image data is scaled based on the zoom setting and the scaled user field of view is used for identifying which real objects can be seen via the display device and which virtual objects have target locations in the scaled user field of view). 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the zoomed ROI is displayed in response to user input.
Swaminathan/Perez ‘432 further teaches the claim limitation that the zoomed ROI is displayed in response to user input (
Swaminathan teaches at Paragraph 0072 that as a user’s gaze lingers over one of the images of one of the participants, the image of that participant can be expanded and at FIG. 8 and Paragraph 0091 that the area of interest 806 may be one or more expandable circles and the area of interest include a magnifying glass icon and at FIGS. 8-10 and Paragraph 0094 that the size of the second object tag 808 may expand over the display 408 to increase the target size of the second object tag 808. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 222 that one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. The zooming may be implemented by adjusting a focal region of the one or more objects and at Paragraph 0210 that if the user’s gaze duration is greater than a pre-defined threshold value, then the user’s intent to interact with the one or more objects in the user’s focal region is inferred. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region…to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 24 except additional claim limitation that the user input is a detected gaze point of the user.
Swaminathan/Perez ‘432 further teaches the claim limitation that the zoomed ROI is displayed in response to user input (
Swaminathan teaches at Paragraph 0072 that as a user’s gaze lingers over one of the images of one of the participants, the image of that participant can be expanded and at FIG. 8 and Paragraph 0091 that the area of interest 806 may be one or more expandable circles and the area of interest include a magnifying glass icon and at FIGS. 8-10 and Paragraph 0094 that the size of the second object tag 808 may expand over the display 408 to increase the target size of the second object tag 808. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 222 that one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. The zooming may be implemented by adjusting a focal region of the one or more objects and at Paragraph 0210 that if the user’s gaze duration is greater than a pre-defined threshold value, then the user’s intent to interact with the one or more objects in the user’s focal region is inferred. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the zoomed ROI is displayed in response to a determination that the physical objects are beyond a predetermined a distance from the user, or that the physical objects are not visible within a predetermined resolution for the user.
Perez ‘432 further teaches the claim limitation the zoomed ROI is displayed in response to a determination that the physical objects are beyond a predetermined a distance from the user, or that the physical objects are not visible within a predetermined resolution for the user (
Perez ‘432 teaches at Paragraph 0224 that a user may select a zoom feature…an example of zoom feature is an ability to focus which is superior to normal ability such as the ability to see in-focus at 20 feet what others with normal vision can only see at 10 feet. A zoom feature may also be to see a specific distance further or closer or a multiplier of the current focal distance). 
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the retrieved imagery comprises one or more of: images and/or video of the real-world scene previously captured and stored in a database; images and/or video of from a live camera currently viewing the real world scene; or a view of the zoomed ROI not possible from a camera of the AR device. 
Swaminathan/Perez ‘432 further teaches the claim limitation that the retrieved imagery comprises one or more of: images and/or video of the real-world scene previously captured and stored in a database; images and/or video of from a live camera currently viewing the real world scene; or a view of the zoomed ROI not possible from a camera of the AR device (
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions. 
Perez ‘432 teaches at Paragraph 0052 that one or more processors control an image generation unit of the display device for generating one or more images including each of the identified one or more virtual objects at a respective focal region in the current user field of view for a natural sight view. 
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved. 
Perez ‘432 teaches at Paragraph 0224 that a user may select a zoom feature…an example of zoom feature is an ability to focus which is superior to normal ability such as the ability to see in-focus at 20 feet what others with normal vision can only see at 10 feet. A zoom feature may also be to see a specific distance further or closer or a multiplier of the current focal distance). 
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that analyzing the zoomed ROI to determine an object of interest; requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device.
Swaminathan/Perez ‘432 further teaches the claim limitation analyzing the zoomed ROI to determine an object of interest; requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device (
Swaminathan teaches at Paragraph 0072 that as a user’s gaze lingers over one of the images of one of the participants, the image of that participant can be expanded and at FIG. 8 and Paragraph 0091 that the area of interest 806 may be one or more expandable circles and the area of interest include a magnifying glass icon and at FIGS. 8-10 and Paragraph 0094 that the size of the second object tag 808 may expand over the display 408 to increase the target size of the second object tag 808. 
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions and at Paragraph 0068 that the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408.. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object. 
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved). 
Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 28 except additional claim limitation that the additional information is overlaid on the zoomed ROI.
Swaminathan/Perez ‘432 further teaches the claim limitation that the additional information is overlaid on the zoomed ROI (
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions and at Paragraph 0068 that the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object. 
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved). 
Re Claim 30: 
The claim 30 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that detecting a gaze point of the user in the zoomed ROI; and selecting an object of interest based on the detected gaze point.
Perez ‘432 further teaches the claim limitation that detecting a gaze point of the user in the zoomed ROI; and selecting an object of interest based on the detected gaze point (
Swaminathan teaches at Paragraph 0060 that the device 402 can utilize the back-facing camera 406 to perform eye gaze tracking and determine an area of interest 806…the user can then linger their gaze on portions of second object tag 808 to access additional AR information and at Paragraph 0068 that the image in the display 408 shows an image 902 including several real world objects including DVD case 904-1, 904-2, 904-3 and 904-4…the location of interest of interest 906 can be used to determine a segment 908 and an image recognition process is performed on the segment 908 and the associated AR information may be presented….when the area of interest 906 lingers over the first DVD case 904-1, the device 402 can initiate image segmentation algorithms to determine the image segment 908…..the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408…AR information associated with the first DVD case 904-1 can then be displayed when the area of interest 906 lingers on the segment 908.  
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 31: 
The claim 31 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that a number of objects within the zoomed ROI is below a threshold. 
Perez ‘432 further teaches the claim limitation that a number of objects within the zoomed ROI is below a threshold (
Perez ‘432 teaches at FIGS. 27A-27C and Paragraph 0225 that a number of objects within the zoomed ROI is below a threshold). 
Re Claim 32: 
The claim 32 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that a number of objects within the zoomed ROI are sufficiently separated from each other to be selectable from a detected gaze point of the user.
Perez ‘432 further teaches the claim limitation that a number of objects within the zoomed ROI are sufficiently separated from each other to be selectable from a detected gaze point of the user (
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 33: 
The claim 33 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the first ROI is displayed in response to user input. 
Swaminathan/Perez ‘432 further teaches the claim limitation that the first ROI is displayed in response to user input (Swaminathan teaches at Paragraph 0060 that the device 402 can utilize the back-facing camera 406 to perform eye gaze tracking and determine an area of interest 806…the user can then linger their gaze on portions of second object tag 808 to access additional AR information and at Paragraph 0068 that the image in the display 408 shows an image 902 including several real world objects including DVD case 904-1, 904-2, 904-3 and 904-4…the location of interest of interest 906 can be used to determine a segment 908 and an image recognition process is performed on the segment 908 and the associated AR information may be presented….when the area of interest 906 lingers over the first DVD case 904-1, the device 402 can initiate image segmentation algorithms to determine the image segment 908…..the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408…AR information associated with the first DVD case 904-1 can then be displayed when the area of interest 906 lingers on the segment 908.  
Perez ‘432 teaches at Paragraph 0152 that a current user focal region is determined based on the gaze vector within the current user field of view. 
Perez ‘432 teaches at FIGS. 27A-27C and Paragraph 0230-0232 determining a first region of interest (a focus region) within the field of view of the user, the ROI includes physical objects such as a lamp 1106, a wall clock 1118 and a table 1120 and a video display screen 1110. Perez teaches at Paragraph 0225 determining a zoom focal region based on the zoom setting and the current focal region….a perimeter of a user field of view determined from image data is scaled based on the zoom setting and the scaled user field of view is used for identifying which real objects can be seen via the display device and which virtual objects have target locations in the scaled user field of view. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 34: 
The claim 34 encompasses the same scope of invention as that of the claim 33 except additional claim limitation that the user input is a detected gaze point of the user.
Swaminathan/Perez ‘432 further teaches the claim limitation that the user input is a detected gaze point of the user (Swaminathan teaches at Paragraph 0060 that the device 402 can utilize the back-facing camera 406 to perform eye gaze tracking and determine an area of interest 806…the user can then linger their gaze on portions of second object tag 808 to access additional AR information and at Paragraph 0068 that the image in the display 408 shows an image 902 including several real world objects including DVD case 904-1, 904-2, 904-3 and 904-4…the location of interest of interest 906 can be used to determine a segment 908 and an image recognition process is performed on the segment 908 and the associated AR information may be presented….when the area of interest 906 lingers over the first DVD case 904-1, the device 402 can initiate image segmentation algorithms to determine the image segment 908…..the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408…AR information associated with the first DVD case 904-1 can then be displayed when the area of interest 906 lingers on the segment 908.  
Perez ‘432 teaches at Paragraph 0152 that a current user focal region is determined based on the gaze vector within the current user field of view. 
Perez ‘432 teaches at FIGS. 27A-27C and Paragraph 0230-0232 determining a first region of interest (a focus region) within the field of view of the user, the ROI includes physical objects such as a lamp 1106, a wall clock 1118 and a table 1120 and a video display screen 1110. Perez teaches at Paragraph 0225 determining a zoom focal region based on the zoom setting and the current focal region….a perimeter of a user field of view determined from image data is scaled based on the zoom setting and the scaled user field of view is used for identifying which real objects can be seen via the display device and which virtual objects have target locations in the scaled user field of view. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 222 that one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. The zooming may be implemented by adjusting a focal region of the one or more objects and at Paragraph 0210 that if the user’s gaze duration is greater than a pre-defined threshold value, then the user’s intent to interact with the one or more objects in the user’s focal region is inferred). 
Re Claim 35: 
The claim 35 encompasses the same scope of invention as that of the claim 31 except additional claim limitation that displaying a zoomed ROI comprises zooming a camera view of the real world scene. 
Perez ‘432 further teaches the claim limitation that displaying a zoomed ROI comprises zooming a camera view of the real world scene ( 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 36: 
The claim 36 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that displaying a zoomed ROI comprises retrieving magnified imagery of the ROI from a server.
Swaminathan/Perez ‘432 further teaches the claim limitation that displaying a zoomed ROI comprises retrieving magnified imagery of the ROI from a server ( 
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions and at Paragraph 0068 that the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object. 
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved). 
Re Claim 37: 
The claim 37 encompasses the same scope of invention as that of the claim 31 except additional claim limitation that analyzing the zoomed ROI to determine an object of interest; requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device. 
Swaminathan/Perez ‘432 further teaches the claim limitation that analyzing the zoomed ROI to determine an object of interest; requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device ( 
Swaminathan teaches at FIGS. 7-8 and Paragraph 0065 searching the AR database for AR information (AR object tags 704 in the approximate position of the corresponding business or attraction) regarding at least one object of the one or more physical objects. Swaminathan teaches at Paragraph 0066-0067 searching the AR database for object tag icons 804 and object tag icon 808 located in the proximate locations of businesses or attractions and at Paragraph 0068 that the remote server can execute the object detection algorithm for the segment…the results of the object detection algorithms may indicate that object tags and additional AR information can be presented on the display 408. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object. 
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved). 
Re Claim 38: 
The claim 38 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the number of the one or more physical objects exceeds a threshold, and the zoomed ROI comprises fewer physical objects than were present in the first ROI, further comprising: detecting a gaze point of the user in the zoomed ROI; and selecting an object of interest based on the detected gaze point.
Perez ‘432 further teaches the claim limitation that the number of the one or more physical objects exceeds a threshold, and the zoomed ROI comprises fewer physical objects than were present in the first ROI, further comprising: detecting a gaze point of the user in the zoomed ROI; and selecting an object of interest based on the detected gaze point (
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 
Re Claim 39: 
The claim 39 encompasses the same scope of invention as that of the claim 38 except additional claim limitation that requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device. 
Perez ‘432 further teaches the claim limitation that requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device ( 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region……the one or more processors determine a new focal point at which to place the virtual object and calculate a new focal distance or new focal length from each eye to meet at the new focal point….to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object. 
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved). 
Re Claim 40: 
The claim 40 encompasses the same scope of invention as that of the claim 23 except additional claim limitation that the zoomed ROI comprises at least one of a more detailed view of a portion of the real world scene or retrieved imagery overlaid over the real world scene, and wherein the zoomed ROI is displayed in response to a determination that the physical objects are beyond a predetermined a distance from the user, or that the physical objects are not visible within a predetermined resolution for the user.
Perez ‘432 further teaches that the zoomed ROI comprises at least one of a more detailed view of a portion of the real world scene or retrieved imagery overlaid over the real world scene, and wherein the zoomed ROI is displayed in response to a determination that the physical objects are beyond a predetermined a distance from the user, or that the physical objects are not visible within a predetermined resolution for the user (
Perez ‘432 teaches at Paragraph 0213 that consider an exemplary situation in which a user wearing a HMD device has less than normal vision and may not be able to see objects including people in his or her environment very clearly…the user’s intent to interact with one or more objects may automatically be inferred by accessing user-specific information related to the user and at Paragraph 0222 that one or more objects that it is determined a user intends to interact with may also be enhanced by zooming the one or more objects in or out. The zooming may be implemented by adjusting a focal region of the one or more objects).
Re Claim 41: 
The claim 41 encompasses the same scope of invention as that of the claim 40 except additional claim limitation that analyzing the zoomed ROI to determine at an object of interest; requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device. 
Perez ‘432 further teaches the claim limitation that analyzing the zoomed ROI to determine at an object of interest; requesting, from a server, additional information about the determined object of interest; and displaying the additional information on the AR display device (
Perez ‘432 teaches at Paragraph 0002 that content related to the object is retrieved and projected over or next to the object and at FIG. 7 and Paragraph 0136 that in step 522, one or more processors retrieve one or more images of the location from a database and uses pattern recognition in step 524 to select one or more images matching image data from the one or more front facing cameras…steps 522 and 524 may be performed remotely by a more powerful computer, e.g., hub 12 (server), having access to image databases and at Paragraph 0228 that augmented content related to the one or more objects is retrieved. 
Perez ‘432 teaches at FIGS. 26B-26C and Paragraph 0223 that one or more processors receives user input requesting a zoom setting for a virtual object…determines a zoom focal region based on the zoom setting and the current focal region…to change the focal region of the virtual object to the zoom focal region…if the user’s point of gaze changes, the zoom setting may be maintained by repeating steps 762-764 for each change of the current user focal region within a field of view including the virtual object). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613